DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 35, and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "a toothed ring" which is further stated in preceding claim 31.  It is unclear if the limitation is a double inclusion or if the limitation “a toothed ring” referenced in claim 33 is different to the limitation “a toothed ring” in claim 31.  For purpose of examination, examiner interprets “a toothed ring” in claim 33 as the same as “a toothed ring” in claim 31.
Claim 35 recites the limitation "a toothed ring" which is further stated in preceding claim 31.  It is unclear if the limitation is a double inclusion or if the limitation “a toothed ring” referenced in claim 35 is different to the limitation “a toothed ring” in claim 31.  For purpose of examination, examiner interprets “a toothed ring” in claim 35 as the same as “a toothed ring” in claim 31.
Claim 38 recites the limitation "a housing" which is further stated in preceding claim 35.  It is unclear if the limitation is a double inclusion or if the limitation “a housing” referenced in claim 38 is different to the limitation “a housing” in claim 35.  For purpose of examination, examiner interprets “a housing” in claim 38 as the same as “a housing” in claim 35.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, 9, 11-22, 27-28, 30-34, 39-40, and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over ETA (NPL Reference “Battery-Driven Ice Scraper”) and Ditson (1,368,248).
Regarding Claim 1, ETA teaches an ice-removal tool for an ice-removal machine (Fig. 1, [Pg.1]), which tool, during operation, is driven in rotation about an axis of rotation (See annotated Fig. 2 below), comprising a disc-shaped holder (See annotated Fig. 1 below) with a first side (Fig. 1 annotated below) and a second side (Fig. 1 annotated below), which is opposite the first side; and 
a plurality of ridges (Ref. A4, Fig. 1, [Pg. 28, Description]) being arranged on the first side;
ETA fails to explicitly teach a toothed ring with an inner toothing.  Ditson teaches a rotarty device and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to have a rotation device to spin the disc-shaped holder.  Ditson teaches the concept of a toothed ring to power rotation.  Diston further teaches a wherein a toothed ring (Ref. F, Fig. 2, [Line 45]) with an inner toothing (Ref. Z, Fig. 2, [Line 58]) is arranged on the second side (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second side of the holder, as taught by ETA, with a toothed ring, as taught by Diston, to allow the holder to spin and be driven in rotation.

    PNG
    media_image1.png
    477
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    243
    340
    media_image2.png
    Greyscale


Regarding Claim 2, ETA as modified teaches the limitations of claim 1, as described above and ETA further teaches wherein at least one of the ridges (Fig. 1) are integrally connected to the holder (fig. 1).    Ditson further teaches the concept of the toothed ring (Ref. F, Fig. 2, [Line 45]) integrally connected to a holder (Fig. 1).  Therefore, using the teachings of Ditson it would have been obvious to one of ordinary skill in the art to modify the holder, as taught by ETA, to have an integrally connect the toothed ring to transfer rotation from a motor to the disk holder.

Regarding Claim 3, as modified ETA as modified teaches the limitations of claim 1, as described above, and Ditson further teaches wherein a first ring (Ref. L, Fig. 1&2, [Line 48]) is arranged on the second side, is spaced from the toothed ring (Fig. 2), and surrounds the toothed ring, the first ring being integrally connected to the holder (Fig. 2).  

Regarding Claim 4, ETA teaches the limitations of claim 3, as described above, and Ditson further teaches wherein the first ring has a smaller height (Fig. 1)above the holder than the toothed ring (Fig. 1 shows the first ring with a smaller height above the holder than the toothed ring).  

Regarding Claim 7, ETA as modified teaches the limitations of claim 3, as described above, and Ditson further teaches wherein the first ring or a second ring surrounding the first ring forms an edge on the holder (Fig. 1&2).  

Regarding Claim 9,  ETA as modified teaches the limitations of claim 1, as described above and Ditson further teaches wherein at least one annular recess is surrounded by the toothed ring (Fig. 2 annotated below), the at least one annular recess being arranged or formed on the holder on the second side.  

    PNG
    media_image3.png
    335
    785
    media_image3.png
    Greyscale

Regarding Claim 11,  ETA as modified teaches the limitations of claim 1, as described above, and ETA further teaches wherein the holder is circular (Fig. 1) and has a central axis (Fig. 1), which is coaxial with the axis of rotation (Fig. 2 annotated below)).  

    PNG
    media_image4.png
    243
    340
    media_image4.png
    Greyscale


Regarding Claim 12,  ETA as modified teaches the limitations of claim 1, as described above, and Diston further teaches wherein a fixing device (Ref. 38, Fig. 1, [0022]) is arranged on the holder for fixing and releasable fixing to the ice-removal machine (Fig. 1).  

Regarding Claim 13,  ETA as modified teaches the limitations of claim 12, as described above, and Diston further teaches wherein the fixing device has a connection piece (Ref. F, Fig. 1, [Line 46]) with a through opening (Fig. 1& 2 show a through opening).  

Regarding Claim 14,  ETA as modified teaches the limitations of claim 13, as described above, and Diston further teaches wherein the connection piece is arranged on the holder on the second side and protrudes therefrom (Fig 1 teaches the connection piece as part of the integral structure for rotation).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second side of the holder, as taught by ETA, with the connection piece, as taught by Diston, to ensure the holder stays attached to the housing and allows for rotation.

Regarding Claim 15, ETA as modified teaches the limitations of claim 13, as described above, and Diston further teaches wherein at least one annular recess (Fig. 2 annotated below) surrounds the connection piece.  

    PNG
    media_image3.png
    335
    785
    media_image3.png
    Greyscale


Regarding Claim 16, ETA as modified teaches the limitations of claim 13, as described above, and Diston further teaches wherein in the opening there is arranged at least one contact element for one or more mating elements (Ref. H&G, Fig. 1, [Line 46]) of the ice-removal machine for the axial fixing of the ice-removal tool.  

Regarding Claim 17,  ETA as modified teaches the limitations of claim 1, as described above, and ETA further teaches wherein the ridges are produced from a plastics material ([Pg. 32, Line 1] describes a plastic material for all the maintenance of the tool) and the holder is produced from a plastics material ([Pg. 32, Line 1] describes maintenance including a plastic material)  and the whole ice- removal tool is produced from a plastics material ([Pg. 32, Line 1] describes maintenance including a plastic material).  

Regarding Claim 18,  ETA as modified teaches the limitations of claim 1, as described above, and ETA further teaches wherein the ridges each have a first ridge side (See annotated Fig. 1 below) , a second ridge side (See annotated Fig. 1 below), and a third ridge side (See annotated Fig. 1 below), the first ridge side being oriented transversely to the first side of the holder and connected thereto (Fig. 1), the second ridge side being opposite the first ridge side (Fig. 1 annotated below), oriented transversely to the first side of the holder and connected thereto (Fig. 1), and the third ridge side connecting the first ridge side and the second ridge side to each other (Fig. 1), with at least one of the following: the third ridge side is at an acute first angle in the range between 10 and 30 to a parallel of the first side of the holder; the first ridge side is at an acute second angle to a normal of the first side of the holder (Fig. 3 shows the first ridge side at an angle to a normal of the first side of the holder).  Therefore, using the teachings of ETA it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the ridges with the first ridge side is at an acute second angle to a normal of the first side of the holder.

    PNG
    media_image5.png
    526
    724
    media_image5.png
    Greyscale


Regarding Claim 19, ETA as modified teaches the limitations of claim 18, as described above, and ETA further teaches wherein the second angle is smaller than the first angle (Fig. 1 and 3).  Using the teachings of ETA, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the second angle to be smaller than the first angle since such a modification is merely a design choice to ensure there is maximum effect in scraping.

Regarding Claim 20, ETA as modified teaches the limitations of claim 18, as described above, and ETA further teaches wherein the second angle is in the range between 30 and 7°.  Using the teachings of ETA, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the second able in a range between 30 and 7 since such a modification is merely a design choice to ensure there is maximum effect in scraping.

Regarding Claim 21, ETA as modified teaches the limitations of claim 18, as described above, and ETA further teaches wherein the first ridge side is oriented at right angles to the first side of the holder (Fig. 1 & 3).  

Regarding Claim 22, ETA as modified teaches the limitations of claim 18, as described above, and ETA further teaches wherein the first ridge side follows a first path (Fig. 3 annotated below) with respect to a certain height ([Pg. 1 figure], Fig. 1) above the first side of the holder and the second ridge side follows a second path (Fig. 3 annotated below) with respect to this certain height ([Pg. 1 figure], Fig. 1, the first path and the second path being oriented parallel to one another (See annotated Fig. 3 below).  

    PNG
    media_image6.png
    308
    374
    media_image6.png
    Greyscale


Regarding Claim 27, ETA as modified teaches the limitations of claim 18, as described above, and ETA further teaches wherein the ridges are evenly distributed on the holder (Fig. 3 shows evenly distributed ridges).  

Regarding Claim 28, ETA as modified teaches the limitations of claim 18, as described above, and ETA further teaches wherein a spacing (A) between adjacent ridges increases towards an edge of the holder (Fig. 3).  

Regarding Claim 30, ETA as modified teaches the limitations of claim 18, as described above, and ETA further teaches wherein a direction of rotation during operation is oriented from the second ridge side to the first ridge side (Fig. 2 shows the direction of rotation).  

Regarding Claim 31, ETA teaches a hand-held ice-removal machine (Fig. 1, [Pg.1]) comprising a drive motor (Pg. 32, [Troubleshooting] describes a motor), said ice-removal tool comprising: 
a disc-shaped holder (See annotated Fig. 1 below)with a first side (Fig. 1 annotated below) and a second side (Fig. 1 annotated below), which is opposite the first side; and 
a plurality of ridges (Ref. A4, Fig. 1, [Pg. 28, Description]) being arranged on the first side; 
ETA fails to explicitly teach the motor to which an ice-removal tool is torque-transmittingly connected and a toothed ring. Ditson teaches a rotarty device and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to have a rotation device to spin the disc-shaped holder.  Ditson teaches the concept of a toothed ring to power rotation from a motor that translates torque. Diston teaches the motor to which an ice-removal tool is torque-transmittingly connected ([Line 30] describes the motor transferring torque), ([Line 30] describes the motor transferring torque), and wherein a toothed ring (Ref. 11, Fig. 3, [Pg. 2, Line 6]) with an inner toothing (Fig. 3) is arranged on the second side (Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second side of the holder, as taught by ETA, with a toothed ring, as taught by Diston, to allow the holder to spin and be driven in rotation.

    PNG
    media_image1.png
    477
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    243
    340
    media_image2.png
    Greyscale


Regarding Claim 32, ETA as modified teaches the limitations of claim 31, as described above, and Ditson further teaches having a gear unit (Ref. Y,Z,T, and U, Fig. 2, Line 51-60]) which is torque-transmittingly coupled to the drive motor (Fig. 1).  

Regarding Claim 33,  ETA as modified teaches the limitations of claim 32, as described above, and Ditson further teaches wherein the gear unit is configured as an epicyclic gearing (Fig. 2) and has at least one rotating gear (Ref. T and Z, Fig. 2, [Line 54]), which is coupled torque-transmittingly to a toothed ring (Ref. 11) with inner toothing of the ice-removal tool.  

Regarding Claim 34, ETA as modified teaches the limitations of claim 33, as described above, and Ditson further teaches wherein the at least one rotating gear is rotatably mounted by a plain bearing (Ref. H and G, Fig. 2, [Line 46]) and the plain bearing comprises at least two separate sliding surfaces (Ref. G and H, Fig. 1, [Line 46]).  

Regarding Claim 39, ETA as modified teaches the limitations of claim 31, as described above, and ETA further teaches wherein a housing (Ref. A, Fig. 1) has at least one holding region for an operator's hand (Ref. A2, Fig. 1), with opposite housing sides being configured as holding regions (Fig. 1).  

Regarding Claim 40, ETA as modified teaches the limitations of claim 39, as described above, and ETA further teaches wherein a push switch device (Ref. A1, Fig. 1, [Pg. 29, Using the Scraper])  for operating the drive motor is arranged on the housing and is operable by a holding hand (Fig. 1).  

Regarding Claim 42, ETA as modified teaches the limitations of claim 40, as described above, and ETA further teaches wherein the push switch device is positioned between opposite holding regions (Fig. 1 shows the push button between opposite holding regions), whereby when the ice- removal machine is held at the holding regions, the push switch device is operable with a palm of the hand (the push switch device is capable of being operable with a palm of the hand).  

Regarding Claim 43, ETA as modified teaches the limitations of claim 31, as described above, and ETA further teaches having a construction for holding with a single hand (Title image).  

Regarding Claim 44, ETA as modified teaches the limitations of claim 31, as described above, and ETA further teaches having a main switch (Ref. A1, Fig. 1) for a rotary drive of the ice-removal tool ([Pg. 29 using the scraper]).  

Regarding Claim 45, ETA as modified teaches the limitations of claim 31, as described above, and ETA further teaches having a battery device (Pg. 28, Battery Charging).  

Regarding Claim 46, ETA as modified teaches the limitations of claim 45, as described above, and ETA further teaches having a USB port (Ref. A3, Fig. 1) for charging the battery device.  

Regarding Claim 47, ETA as modified teaches the limitations of claim 31, as described above, and Ditson further teaches having a thrust bearing(Ref. Q, Fig. 1, [Line 53]) for rotatably supporting the ice-removal tool ([Line 51-55]) and by a radial bearing (Ref. R, Fig. 1, [Line 53-54]) and the thrust bearing for rotatably supporting the ice-removal tool ([Line 51]).

Claims 5-6, 8, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over ETA as modified as applied to claims 1-4, 7, 9, 11-22, 27-28, 30-34, 39-40, and 42-47 above, and further in view of Bohler (2004/0082285).
Regarding Claim 5, ETA as modified teaches the limitations of claim 3, as described above, but fails to explicitly teaches second ring.  Bohler teaches a rotation device with gearing to remove a surface layer and can be considered analogous art because it is within the same field of endeavor.  Bohler further teaches wherein a second ring (See annotated Fig. 4 below) is arranged on the second side, is spaced from the first ring (See annotated Fig. 4 below the inner ring would be the position of the first ring), and surrounds the first ring (fig. 4), the second ring being integrally connected to the holder (Fig.4).   Bohler teaches a benefit thereof to prevent penetration of dust into the housing unit [0023]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the holder, as taught by ETA as modified, with a second ring, as taught by Bohler, to create a seal to prevent the penetration of dust between the housing.  

    PNG
    media_image7.png
    631
    688
    media_image7.png
    Greyscale


Regarding Claim 6, ETA as modified teaches the limitations of claim 5, as described above, and Ditson further teaches wherein the second ring has a lower height (Fig. 4)than at least one of the first ring and the toothed ring (See Fig. 4 annotated below).

Regarding Claim 8, ETA as modified teaches the limitations of claim 3, as described above, and Ditson further teaches wherein at least one of the following is the case: 
at least one sliding surface (See annotated Fig. 1) is arranged on the first ring (See annotated Fig. 2 below); and
Page 21 of 27Anty Dkt WBD (US) 50535191v1a region on the holder between the first ring and the toothed ring forms a sliding surface (See annotated Fig. 2 below).
Eta as modified fails to explicitly teach a second ring.  Bohler teaches a rotation device with gearing to remove a surface layer and can be considered analogous art because it is within the same field of endeavor.  Bohler further teaches a second ring (See annotated Fig. 4 below) surrounding the first ring has at least one sliding surface (See annotated Fig. 4); 
a region between the second ring and the first ring forms a sliding surface (See annotated Fig. 4 below for configuration of the first ring and second ring); 
at least one of the first ring and the second ring form a fluid seal or part of a fluid seal (Ref. 8, [0023] describes a labyrinth seal to prevent the penetration of dust into the housing unit).  Bohler teaches a benefit thereof to prevent penetration of dust into the housing unit [0023]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the holder, as taught by ETA as modified, with a second ring, as taught by Bohler, to create a seal to prevent the penetration of dust between the housing.

    PNG
    media_image8.png
    353
    777
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    348
    476
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    265
    373
    media_image10.png
    Greyscale


Regarding Claim 35, ETA as modified teaches the limitations of claim 31, as described above, and ETA further teaches having a housing (Ref. A, Fig. 1).  ETA fails to explicitly teach an insertion region for a toothed ring of the ice removal tool.  Bohler teaches a rotation device with gearing to remove a surface layer and can be considered analogous art because it is within the same field of endeavor.  Bohler further teaches the housing having an insertion region (See annotated Fig. 4 below) for a toothed ring of the ice-removal tool (fig. 4).  

    PNG
    media_image11.png
    227
    373
    media_image11.png
    Greyscale

Regarding Claim 36, ETA as modified teaches the limitations of claim 35, as described above, and Ditson further teaches wherein the housing has at least one annular insertion region for an associated ring (Fig. 4 annotated below) of the ice-removal tool, which surrounds the associated toothed ring of the ice-removal tool to form a labyrinth seal (Ref. 8, Fig. 3, [0023]).  

    PNG
    media_image12.png
    233
    396
    media_image12.png
    Greyscale


Regarding Claim 37, ETA as modified teaches the limitations of claim 35, as described above, and Bohler further teaches wherein the housing has a receiving region (Fig. 4 annotated below) for the holder of the ice-removal tool (Fig. 4).  

    PNG
    media_image13.png
    227
    374
    media_image13.png
    Greyscale


Regarding Claim 38,  ETA as modified teaches the limitations of claim 37, as described above, and ETA further teaches wherein, with the ice-removal tool positioned, the holder is substantially in the receiving region and only the ridges protrude beyond an envelope plane of a housing (Fig. 1 shows the ridges protruding beyond an envelope plane of a housing).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ETA as modified as applied to claims 1-4, 7, 9, 11-22, 27-28, 30-34, 39-40, and 42-47 above, and further in view of Vankouwenberg (2007/0077873).
Regarding Claim 10,  ETA as modified teaches the limitations of claim 9, as described above, and Diston further teaches wherein the at least one recess (Fig. 2 annotated below).  ETA as modified fails to explicitly teach the recess forming a running surface for a thrust bearing.   Vankouwenberg teaches an annular disk for rotation and can be considered analogous art forms a running surface for a thrust bearing (Ref. 58, Fig. 6, [0023] teaches the concept of a thrust bearing used in a recess to support rotation of a disk).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ice scraping device, as taught by ETA, with a thrust bearing, as taught by Vankouwenberg, to provide greater motion and less friction when rotating the disc holder. 

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over ETA as modified as applied to claims 1-4, 7, 9, 11-22, 27-28, 30-34, 39-40, and 42-47 above, and further in view of Donohue (2004/0203325).
Regarding Claim 23, ETA as modified teaches the limitations of claim 22, as described above, but fails to explicitly teach the first and second path are curved.  Donohue teaches a disk with ridges and can be considered analogous art because it is reasonable pertinent to the problem faced by the inventor to remove a layer of debris or material.  Donohue teaches wherein at least one of the first path and the second path are curved (Fig. 3, Ref. 220, [0027]) and have a constant curvature (Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ridges, as taught by ETA, with the curved ridges, as taught by Donohue, since such a modification is merely an alternate equivalent structure to remove a layer from a surface. 

Regarding Claim 24, ETA as modified teaches the limitations of claim 23, as described above, and Donohue further teaches wherein a radius of curvature (R') of at least one of the first path and the second path is greater than or equal to a radius (R) of the holder (See annotated Fig. 3 below).   Therefore, Given the suggestion of the teachings of Donohue, it would have been obvious to one of ordinary skill in the art to configure the curvature of the ridges to have the radius of the curvature be greater than or equal to the radius of the holder since such a modification is merely an alternate equivalent structure to allow removal of a layer from a surface.

    PNG
    media_image14.png
    499
    459
    media_image14.png
    Greyscale


Regarding Claim 25,  ETA as modified teaches the limitations of claim 18, as described above, but fails to explicitly teach an extension of the ridges meets a central axis of the holder.  Donohue teaches a disk with ridges and can be considered analogous art because it is reasonable pertinent to the problem faced by the inventor to remove a layer of debris or material.  Donohue teaches wherein an extension of the ridges (Fig. 3, Ref. 220, [0027]) meets a central axis of the holder (fig. 3 shows the extension of the ridges converging at a central axis of the holder).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ridges, as taught by ETA, with ridges that coverage at a central axis, as taught by Donohue, since such a modification is merely an alternate equivalent structure to remove a layer from a surface.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ETA as modified as applied to claims 1-4, 7, 9, 11-22, 27-28, 30-34, 39-40, and 42-47 above, and further in view of Kishimoto (2011/0108526).
Regarding Claim 26,  ETA as modified teaches the limitations of claim 18, as described above but fails to explicitly teach wherein the ridges start from a connection piece or opening.  Kishimoto teaches a disc with ridges and can be considered analogous art because it is reasonable pertinent to the problem faced by the inventor to remove a layer of debris or material.  Kishimoto further teaches wherein the ridges start from a connection piece or an opening (Ref. O Fig. 1) and are connected to the connection piece or are spaced therefrom (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ridges, as taught by ETA, to start from a connection piece or opening, as taught by Kishimoto, since such a modification is merely an alternate equivalent structure to remove a layer from a surface.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over ETA as modified as applied to claims 1-4, 7, 9, 11-22, 27-28, 30-34, 39-40, and 42-47 above, and further in view of Balagani (2006/0079160).
Regarding Claim 29, ETA as modified teaches the limitations of claim 18, as described above, but fails to explicitly teach, the number of ridges between four and eight.  Balagani teaches a disk with ridges and can be considered analogous art because it is reasonable pertinent to the problem faced by the inventor to remove a layer of debris or material.  Balagani teaches wherein the number of ridges is between four and eight (Fig. 3, Ref. 220, [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ridges, as taught by ETA, with four to eight ridges, as taught by Balagani, to increase functionality and efficiency of removal of a layer from a surface. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over ETA as modified as applied to claims 1-4, 7, 9, 11-22, 27-28, 30-34, 39-40, and 42-47 above, and further in view of Lin (7,128,641).
Regarding Claim 41,  ETA as modified teaches the limitations of claim 40, as described above but fails to explicitly teach wherein a return spring device is associated with the push switch device.  Lin teaches a rotatry tool for removing a surface and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to remove a surface layer using a rotary machine.  Line teaches wherein a return spring device (Ref. 76, Fig. 4, [Col. 2, Line 59-67] is associated with the push switch device (Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the push switch device, as taught by ETA, with a return spring device, as taught by Lin, since such a modification is merely an alternate equivalent structure to allow the on/off activation of the rotary device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aus (7,527,696), Huse (017,969), Lamberti (1,569,987), Williams (2009/0075573), Jerdee (2007/0197152), and Subramanian (2006/0282980) teach rotary devices and can be considered analogous art because the structure is generally consistent with the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723